Title: To Thomas Jefferson from John Hancock, 25 October 1777
From: Hancock, John
To: Jefferson, Thomas



Dear Sir
York Town in Pennsylva. Octor. 25th: 1777.

I Had the honour to Receive your obliging favor by Mr. Harvey, with Forty seven Dollars, being an additional Donation of the County of Albemarle for relieving the poor of Boston which shall be faithfully applied to their Benefit.
My constant application to Publick Business both in and out of Congress, has so impair’d my Health, that some Relaxation has become absolutely necessary, and to morrow morning I set out for Boston with the Leave of Congress to be absent two Months, and I shall be happy to have it in my power to Render you or your Friends any Services during my Stay at Boston.
My best wishes attend you for every Good, & believe me, with Sentiments of Real Esteem & Regard, Dear Sir Your most Obed Huml Servt.,

John Hancock

